322 S.W.3d 637 (2010)
STATE of Missouri, Respondent,
v.
Torrence A. MALONE, Appellant.
No. ED 93738.
Missouri Court of Appeals, Eastern District, Division Four.
October 12, 2010.
Timothy J. Forneris, Mo. Public Defender Office, St. Louis, MO, for Appellant.
Christopher A. Koster, Attorney General, Mary H. Moore, Asst. Attorney General Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR. and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
Torrence Malone ("Defendant") appeals from the judgment upon his conviction by a jury of one count of second-degree domestic assault, Section 565.073, RSMo 2000.[1] Defendant contends the trial court erred in overruling Defendant's motion for judgment of acquittal because the State failed to prove beyond a reasonable doubt that Defendant was guilty of second-degree domestic assault in that the evidence, viewed in the light most favorable to the State, showed only that physical injury resulted from the cut from the table, but did not establish serious physical injury beyond a reasonable doubt. Defendant also contends the trial court plainly erred *638 in admitting evidence about Victim's order of protection against Defendant because the evidence was of an uncharged bad act and was superfluous, unnecessary to the jury's deliberation of Defendant's guilt, more prejudicial than probative, and played a decisive role in the jury's determination of Defendant's guilt.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).
NOTES
[1]  All other statutory references are to RSMo 2000.